Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 1 of 22 PageID# 1560




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

   UMG RECORDINGS, INC.; et al.
     Plaintiffs,

   v.                                                                Case No.
                                                             1:18-CV-00957-CMH-TCB
   TOFIG KURBANOV, et al.
     Defendants.

           DEFENDANT’S MEMORANDUM IN SUPPORT OF OBJECTIONS TO
            MAGISTRATE JUDGE’S JUNE 25, 2021 ORDER REQUIRING THE
            CREATION OF MATERIALS FOR PRODUCTION IN DISCOVERY

         Pursuant to Fed. R. Civ. P. 72(a), Defendant Tofig Kurbanov (“Mr. Kurbanov”) submits

  his objections to the Magistrate Judge’s June 25, 2021 Order granting Plaintiffs’ Motion to

  Compel the Preservation and Production of Web Server Data (“Plaintiffs’ Motion”). In support

  thereof, Mr. Kurbanov states as follows.

                                             Introduction

         On June 25, 2021, Magistrate Judge Theresa Carroll Buchanan entered an Order granting

  Plaintiffs’ Motion to Compel the Preservation and Production of Web Server Data requiring the

  creation and production of materials that do not “exist” and that have never been “stored” as is

  required for such materials to come within the ambit of Fed. R. Civ. P. 34. Attached hereto as

  Exhibit 1 is the Magistrate’s Order and attached hereto as Exhibit 2 is the transcript from the

  June 25, 2021 hearing before Magistrate Buchanan.

         Instead, if the Magistrate’s Order is allowed to stand, Mr. Kurbanov, a Russian citizen

  who manages two websites entirely and exclusively from Russia, will be required to alter the

  operation of the websites’ servers (which are located in Germany) in order to create records that

  he has never before created, maintained, or stored. This is not a situation in which the Defendant
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 2 of 22 PageID# 1561




  has deleted electronically stored information – like emails that are routinely stored on a server –

  after being put on notice of likely litigation, but rather this is a case where the Magistrate’s order

  would require Mr. Kurbanov to alter the manner in which he has operated his servers in order to

  capture – for the first time and for the sole purpose of creating data for discovery – what is

  commonly referred to as “ephemeral data.” It is important to consider for a moment the

  ramifications of this Order: as an example, almost all modern telephone calls are transmitted

  digitally, whether via voice over internet protocol (VOIP) technology or simple digital fiber optic

  lines. And, just like ephemeral server data, such phone calls create, for a short period of time,

  computer data that could theoretically be stored. Indeed, many VOIP providers offer an option

  to record calls made or received over VOIP. Nevertheless, a litigant is not required to record all

  of his or her incoming and outgoing phone calls – where they have never done so before –

  simply to create for discovery purposes that which is not otherwise “stored.” And yet, that is

  what the effect of the Magistrate’s Order will be as it effectively reads the word “stored” out of

  “electronically stored information” and instead requires the creation of stored materials that do

  not otherwise exist.

         Indeed, there is no question but that the Magistrate understood (following argument from

  counsel) and her order required the creation of new materials that would not otherwise exist. As

  the Magistrate stated from the bench in allowing Plaintiffs’ Motion:

         And it’s, yes, creating information, storing information that otherwise would not be
         stored, but that's essentially what I’m telling the defendant to do here is to turn off or to
         turn on, rather than turning off auto-delete, they're turning on the preservation of this data
         in long-term storage rather than our RAM.

  Transcript, p. 24.

         Additionally, even if there were a legal basis to require the Defendant to create new

  materials for the purposes of discovery – which clearly there is not – there would certainly be no

                                                    2
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 3 of 22 PageID# 1562




  justification for an order as broad as allowed by the magistrate: although more than 90% of each

  of the websites’ visitors come from outside the United States (and whose use of the websites is,

  accordingly, outside of this Court’s jurisdiction),1 the Plaintiffs’ requests (which the magistrate

  allowed) were not limited to data about United States users of the websites, but rather all users

  globally. In so ordering, the Magistrate ignored concerns about the data privacy laws of the

  other countries where more than 90% of the websites visitors reside.

         But, at its most basic, the Federal Rules of Civil Procedure do not require a party to

  create data that does not already exist; the server data that the Magistrate has ordered produced

  has never been stored and, as such, does not “exist,” and for that reason alone, the Magistrate’s

  order was contrary to law and should be set aside.

                                        RELEVANT FACTS

         Mr. Kurbanov operates the websites flvto.biz and 2conv.com (the “Websites”) from his

  home town of Rostov-on-Don, Russia. Declaration of Tofig Kurbanov, ¶2. The Websites allow

  visitors to save the audio tracks from online videos to their computers without necessarily saving



  1
    See, e.g., Tire Eng'g & Distribution, Ltd. Liab. Co. v. Shandong Linglong Rubber Co., 682 F.3d
  292, 306 (4th Cir. 2012) (“As a general matter, the Copyright Act is considered to have no
  extraterritorial reach.”); Nintendo of Am., Inc. v. Aeropower Co., 34 F.3d 246, 249 n.5 (4th Cir.
  1994) (“[T]he Copyright Act is generally considered to have no extraterritorial application.”). See,
  also, Palmer v. Braun, 376 F.3d 1254, 1258 (11th Cir. 2004) (“Federal copyright law has no
  extraterritorial effect, and cannot be invoked to secure relief for acts of infringement occurring
  outside the United States.... Thus, it is only where an infringing act occurs in the United States
  that the infringement is actionable under the federal Copyright Act, giving the federal courts
  jurisdiction over the action.” (citing Subafilms, Ltd. v. MGM-Pathe Communications, 24 F.3d
  1088, 1091 (9th Cir. 1994) (en banc))); Foreign Imported Prods. & Publ., Inc. v. Grupo Indus.
  Hotelero, S.A., 2008 U.S. Dist. LEXIS 108705 (S.D. Fla. Oct. 24, 2008) (“Federal copyright law
  has no extraterritorial effect, and therefore it is only where an infringing act occurs in the United
  States that the infringement is actionable under the federal Copyright Act, giving the federal courts
  jurisdiction over the action.... Stated another way, district courts do not have subject matter
  jurisdiction over infringing acts that took place ‘wholly outside’ the United States or ‘entirely
  overseas.’”).


                                                    3
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 4 of 22 PageID# 1563




  the video content as well. The functionality of the Websites is content neutral, and there are

  substantial non-infringing reasons why users would utilize the Websites. Id., ¶3.

             The Websites are currently hosted with a company called Hetzner Online GmbH

  (hetzner.com). It is Mr. Kurbanov’s understanding that Hetzner is a company organized and

  based in Germany, and that the servers hosting the Websites are physically located in Germany.

  Id., ¶4.

             Only a small minority of the Websites’ traffic comes from the United States. During the

  time period of October 1, 2017, through September 30, 2018, only 5.87% of the users of the

  2conv.com Website were from the United States, and only 9.92% of the users from the flvto.biz

  Website were from the United States. Id., ¶5 and prior Kurbanov Declaration dated October 1,

  2018 and filed with this Court as Docket No. 25-1 ¶¶ 38-39.

             The web server that hosts the Websites does not maintain logs of server activity such as

  an access log which saves the time, date, and IP address of each request made to the Websites

  (the “Access Logs”). Id. ¶6. Mr. Kurbanov has not configured the server to create and save

  Access Logs, in part because doing so would require the use of significant hard drive space to

  store this information, which is an expense that he does not wish to incur. Id. It is also his

  understanding and belief that saving such Access Logs would cause the Websites to run more

  slowly. Id. Mr. Kurbanov has not, at any time since starting the Websites, created or stored

  Access Logs. Id.

             The custom-made Website interface software does not store the URLs of the videos that

  users enter into the Websites to convert them to audio files. In order for the Website software to

  store each URL information entered into the Websites by users for conversion, Mr. Kurbanov

  would have to have to program the Websites’ software to store this information, which would



                                                     4
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 5 of 22 PageID# 1564




  involve significant costs. Id., ¶7. Moreover, Mr. Kurbanov would also incur additional expenses

  in respect to storing this newly recorded information. Id., ¶8. Mr. Kurbanov estimates that, if

  the Websites saved every URL that users entered into the Websites it would take up

  approximately 92.5 gigabytes of storage space each day which translates to about 2.7 terabytes of

  storage each month. This would result in thousands of dollars a year in storage charges. For

  example, according to Amazon Web Services (“AWS”) server charges, AWS would charge

  about $4,500 for the first year of storage at this rate. As the storage would continue

  accumulating, the storage charges would increase by $4,500 each year (to about $9,000 for the

  second year and $13,500 for the third year, etc.) assuming that usage rates of the Websites

  remained constant. Id. It is also Mr. Kurbanov’s understanding and belief that saving such URL

  information would cause the Websites to run more slowly. Id., ¶9. Mr. Kurbanov has not, at any

  time since starting the Websites, created or stored this URL information. Id.

         Mr. Kurbanov also values the privacy of the Websites users and believes that keeping and

  storing Access Logs or storing the records of the URLs that were converted could jeopardize the

  privacy of the Websites users. Id., ¶12. Storing such information – or providing it to third-

  parties such as the Plaintiffs could create a host of legal concerns and liabilities in the 200+

  countries where the Websites are accessed (each of which has its own data privacy laws). Id.

         It is Mr. Kurbanov’s understanding that since the Websites are operated from Russia, the

  Russian authorities might have the right to seize and inspect the Websites’ business records,

  which would include Access Logs and/or URL records if the Websites were to maintain them.

  Id., ¶13. Mr. Kurbanov reasonably fears that if any of the Websites’ users were to have

  downloaded what Russia considers to be dissident material, or material that the Russian




                                                    5
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 6 of 22 PageID# 1565




  government otherwise finds objectionable, that the Russian government could locate a Website

  user and possibly subject that user to an unfavorable and unfair criminal or civil proceeding. Id.

         Similarly, although the Websites retain the right to log information such as IP addresses

  they do not actually do so in part because doing so might violate the various data privacy laws of

  countries from which the users access the Websites. Id., ¶14. For example, the websites servers

  are located in Germany. It is Mr. Kurbanov’s understanding that, under German law, a user’s IP

  address is generally considered personal information which cannot be shared without the user’s

  permission and, even then, only if the user has specifically consented to the specific disclosures.

  Id. Although does not have personal knowledge of all of the privacy laws in the countries from

  which his users come, he assumes that each of the other 200+ countries from which the Websites

  are accessed have their own rules about how such data is to be handled if it is stored and

  maintained. Id. Trying to comply with the laws of each of those countries would be unrealistic,

  which is another reason why Mr. Kurbanov does not store such data. Id.

         Finally, Mr. Kurbanov believes that, if users knew that information about their requests

  and usage of the Websites was logged and saved, and could possibly be accessed by

  governments, it could discourage users from using the Websites and decrease the popularity and

  profitability of the Websites. Id., ¶15.

                                    THE REQUESTS AT ISSUE

         In their Motion, Plaintiffs sought to compel Mr. Kurbanov to create, preserve, and

  produce two kinds of ephemeral server data concerning the websites’ global users, which he has

  never previously created or stored: (a) logs of the IP addresses and locations of visitors to the

  websites (which constitutes personally identifiable information under many countries’ privacy

  laws since IP addresses can be used to identify individual users); and (b) logs of URL addresses



                                                    6
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 7 of 22 PageID# 1566




  entered by the website’s users in to the websites’ “convert” bar. Specifically, Plaintiffs asked the

  Court to compel the production of documents in response to requests Nos. 2, 5-7, 9, 12, 30, and

  31, which the Magistrate did in a one-line order. Those requests and Defendants’ Objections and

  Responses are set out in the footnote, below2




  2
    REQUEST NO. 2:
  Documents sufficient to identify each sound recording that Defendant’s Websites converted from
  a video stream from a Source Site into a downloadable audio file, including the track title, the
  recording artist, identifying information for the video stream from the Source Site, the URL of the
  video stream from which Defendant’s Websites extracted the audio file, the URL of the
  downloadable audio file, and the date and time that Defendant’s Websites created the audio file.
  OBJECTION: Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 5:
  Documents sufficient to identify each sound recording that Users downloaded within the United
  States using Defendant’s Websites, including the track title, the recording artist, identifying
  information for the video stream from the Source Site, the URL of the video from which
  Defendant’s Websites extracted the audio file, the date and time of the download, and the
  geographic location (i.e., state) of the User.
  OBJECTION:             Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 6:
  All server logs or other documents showing the video streams from any Source Site converted into
  downloadable audio files using Defendant’s Websites and any subsequent storage, copying,
  distribution or other use of the audio files.
  OBJECTION:              Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
                                                   7
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 8 of 22 PageID# 1567




  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 7:
  For each sound recording that Defendant’s Websites converted from a video stream from a Source
  Site into a downloadable audio file, all documents concerning each subsequent use, copying,
  storage, distribution, or other disposition of the audio file, including the date and time of download
  of the audio file and the geographic location (i.e., state) of the User.
  OBJECTION:              Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 9:
  Documents sufficient to identify each sound recording that Defendant’s Websites copied to
  computer servers that You own, control, or have access to through any contract, subscription, or
  other agreement, including the track title, the recording artist, identifying information for the video
  stream from the Source Site, the URL of the video from which Defendant’s Websites extracted the
  audio file, the date and time that Defendant’s Websites copied the sound recording,
  and the IP address and the geographic location of each computer server from which Defendant’s
  Websites acted in the process.
  OBJECTION:              Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 12:
  All documents showing, on a yearly and monthly basis, the frequency of converting video streams
  from a Source Site into downloadable audio files using Defendant’s Websites, including lists of
  the most frequently converted music video streams.
  OBJECTION:             Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects to this request to the extent that it could be read to require
  Defendant to create or produce documents that do not otherwise exist or which are not within the
  Defendant’s care, custody, or control. Defendant objects to this inquiry to the extent that it could
  be read to impose an obligation on Defendant to conduct independent research for Plaintiffs’
  benefit. Subject to these objections, Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.


                                                    8
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 9 of 22 PageID# 1568




                                            ARGUMENT

         I.      The Magistrate’s Order Was Legal Error Inasmuch As The Rules of Civil
                 Procedure Do Not Require a Party to Create Documents for Discovery, Even If
                 The Party Has the Ability to Do So.

         While Rule 34 of the Federal Rules of Civil Procedure generally require a party to

  produce relevant “items in the responding party's possession, custody, or control,” by its very

  terms it limits those items to “documents or electronically stored information—including

  writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data

  compilations—stored in any medium from which information can be obtained….” Fed. R. Civ.

  P. 34. Courts have routinely held that this production requirement does not extend to the

  creation of documents which do not otherwise exist. See, e.g., Alexander v. FBI, 194 F.R.D.

  305, 310 (D.D.C. 2000)(“Rule 34 only requires a party to produce documents that are already in

  existence. …A party is not required ‘to prepare, or cause to be prepared,’ new documents solely



  REQUEST NO. 30:
  All documents concerning the use of location-specific advertising to Users in the United States in
  connection with Defendant’s Websites.
  OBJECTION:             Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects inasmuch as this request is not reasonably calculated to lead to
  the discovery of admissible information. Defendant objects to this request to the extent that it
  could be read to require Defendant to create or produce documents that do not otherwise exist or
  which are not within the Defendant’s care, custody, or control. Subject to these objections,
  Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.

  REQUEST NO. 31:
  All documents concerning the use of data associated with Users, including for location specific or
  interest-based advertising, in the United States in connection with Defendant’s Websites.
  OBJECTION:             Defendant objects to this Discovery Request as overbroad and unduly
  burdensome. Defendant objects inasmuch as this request is not reasonably calculated to lead to
  the discovery of admissible information. Defendant objects to this request to the extent that it
  could be read to require Defendant to create or produce documents that do not otherwise exist or
  which are not within the Defendant’s care, custody, or control. Subject to these objections,
  Defendant responds as follows.
  RESPONSE: Defendant has no responsive documents or things in his care, custody, or control.
                                                  9
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 10 of 22 PageID# 1569




   for their production”); Rockwell Int'l Corp. v. H. Wolfe Iron & Metal Co., 576 F. Supp. 511, 513

   (W.D. Pa. 1983)(defendant could not be required to produce a new handwriting exemplar for

   plaintiff: “a defendant in this civil action, cannot be compelled to create, upon the request of the

   plaintiff, documentary evidence which is not already in existence in some form. Rule 34 cannot

   be used to require the adverse party to prepare, or cause to be prepared, a writing to be produced

   for inspection, but can be used only to require the production of things in existence”); Gaustad v.

   Frank, 2006 U.S. Dist. LEXIS 106877, at *2-4 (E.D. Wis. Mar. 1, 2006)(defendant could not be

   required to take photographs for plaintiff’s use because “Rule 34 only requires a party to produce

   documents that are already in existence …A party is not required ‘to prepare, or cause to be

   prepared,’ new documents solely for their production”); Soetaert v. Kan. City Coca Cola Bottling

   Co., 16 F.R.D. 1, 2-3 (W.D. Mo. 1954)(“Rule 34 cannot be used to require the adverse party to

   prepare, or cause to be prepared, a writing to be produced for inspection, but can be used only to

   require the production of things in existence”); Lamon v. Adams, 2015 U.S. Dist. LEXIS 53017,

   at *6 (E.D. Cal. Apr. 22, 2015)(“In requiring the production of documents and other tangible

   things in the responding party's possession, custody, or control, Federal Rule of Civil Procedure

   34(a)(1) contemplates only the production of existing items since something that does not exist

   cannot be possessed, held, or controlled. Rule 34 cannot be used to require the adverse party to

   prepare, or cause to be prepared, a writing to be produced for inspection, but it can only be used

   to require the production of things in existence”); Butler v. Portland Gen. Elec. Co., 1990 U.S.

   Dist. LEXIS 1630, at *2-4 (D. Or. Feb. 9, 1990)(“A document is not in the possession, custody

   or control of a party if it does not exist, and production cannot be required of a document which

   is not yet in existence”); Rapalo v. Lopez, 2014 U.S. Dist. LEXIS 157979, at *7-8 (E.D. Cal.

   Nov. 7, 2014)(“Defendants are not obligated to create in response to a document request. Rule 34



                                                    10
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 11 of 22 PageID# 1570




   requires parties to produce documents that already exist, but it does not require parties to create

   new data. …Here, there is no indication that the information already exists in a readily accessible

   form. Instead, it would require CDCR to compile data by reviewing medical records of

   individual inmates.”)

          Despite the longstanding precedent that a party cannot be required to create materials for

   the purpose of discovery, the Magistrate acknowledged that this was precisely what she was

   ordering be done:

          And it’s, yes, creating information, storing information that otherwise would not be
          stored, but that's essentially what I’m telling the defendant to do here is to turn off or to
          turn on, rather than turning off auto-delete, they're turning on the preservation of this data
          in long-term storage rather than our RAM.

   Transcript, p. 24.

          Recognizing that the Magistrate was specifically ordering the creation of materials that

   would not otherwise exist and that such an order was contrary to the law, Plaintiffs attempted to

   walk-back the Magistrate’s own words, so as to rephrase her order to pretend that the order did

   not do precisely that which the Magistrate acknowledged it did. See Transcript, pp. 26-27.

          Ultimately, though, it is undisputed that the server data Plaintiff seeks to have preserved

   and produced does not now “exist,” nor has it ever “existed” in a stored form (other than as

   transitory, ephemeral data). As such, and because Rule 34 does not require the creation of new

   information for the purpose of discovery, the Magistrate’s order requiring the creation and

   storage of data is legal error and must be set aside.

          II.     The Magistrate’s Order Requiring Mr. Kurbanov to Alter His Long-Standing
                  Server Configuration and Change the Functionality of His Websites Simply to
                  Create Information for Plaintiffs Constitutes Legal Error and Must be Set Aside.

          As discussed above, the Magistrate’s order will require Mr. Kurbanov to create, preserve,

   and produce two kinds of ephemeral server data concerning the websites’ global users, which he

                                                    11
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 12 of 22 PageID# 1571




   has never previously stored: (a) logs of the IP addresses and locations of visitors to the websites

   (which constitutes personally identifiable information under many countries’ privacy laws since

   IP addresses can be used to identify individual users); and (b) logs of URL addresses entered by

   the website’s users in to the websites’ “convert” bar. To be clear, Mr. Kurbanov does not store –

   and has never stored – any of this data.

          As a starting point, it is important to recognize a crucial flaw in the Magistrate’s

   reasoning. Throughout the hearing (and at Plaintiffs’ urging), the Magistrate analogized this

   case with the more typical situation in which a litigant is required to suspend its normal

   “document destruction” protocols so as to preserve existing documents for the purposes of

   discovery. The two are simply not the same. Organizations often have policies by which they

   regularly purge information that they otherwise store after a set period of time: for example, an

   organization might dispose of personnel records a number of years after an employee departs a

   company. Despite such protocols, businesses are generally required to suspend routine

   destruction of stored information to comply with discovery obligations once it becomes

   reasonably clear that the stored documents are relevant to specific litigation. This is not what the

   Magistrate’s Order does here. Instead, the Magistrate’s order requires Mr. Kurbanov to alter the

   operation of his servers (located in Germany) to create and store permanent computer files that

   were never previously created or stored. While it is true that, for a brief duration of time, the

   data with which such files could be created does exist (just as the electronic data that makes up a

   Zoom call exists as it is occurring), most courts and commentators have found that Rule 34 does

   not reach such ephemeral electronic data, nor can a party be required to start saving such data for

   discovery if they had not done so in the past.




                                                    12
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 13 of 22 PageID# 1572




          For example, in Paramount Pictures Corp. v. Replay TV, 2002 U.S. Dist. LEXIS 28126

   (May 30, 2002), the Court faced a similar set of allegations. There, the plaintiff, a collection of

   movie studios and content producers, alleged, inter alia, that the defendant violated their

   copyrights by creating and distributing a device that allowed users to digitally record television

   shows (much like TIVO), skip the advertisement in those shows, and send perfect digital copies

   to others. See Paramount Amended Complaint, attached as Exhibit 3. In the course of

   discovery, Plaintiffs sought and obtained from the magistrate an order from the Court requiring

   the Defendant to preserve data concerning what shows users were recording, as well as what

   other uses they were making of the shows, such as whether they were sending the shows to

   others, information that Paramount contended the Defendant already had access to because it was

   stored on the users’ set-top boxes, which were always connected to Defendant’s servers. See

   Paramount’s Supplemental Memorandum, attached as Exhibit 4.

          Despite the fact that the information “existed” inasmuch as it was stored at least

   temporarily on the users’ set-top hard drives which were at all times connected to the

   Defendants’ own servers and thus available to the Defendants with a click of a button, the

   Defendant did not collect or store the information at the time of the litigation although (unlike

   Mr. Kurbanov in this case), it had, at one time, done so. Nevertheless, in reversing the

   Magistrate’s discovery order, the Court held:

          Defendants and amici3 raise numerous objections to this Order. Generally, they contend
          that the order requires not that they produce material in discovery but that they create
          new data; that the order is, therefore, not a discovery order but an impermissible
          mandatory injunction; that the burdens on defendants and their customers outweigh any
          benefit to the plaintiffs, and that the order constitutes a serious and unnecessary invasion
          of ReplayTV4000 users' privacy rights.


   3
    The amici in the Paramount case discussed in detail the privacy concerns of the users of the
   defendants’ recording device (which, like here, could be used for both legal uses or infringing
   uses). A copy of the amicus brief from Paramount is attached hereto as Exhibit 5.
                                                    13
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 14 of 22 PageID# 1573




          Although each of the issues raises serious questions, which have been very well briefed
          on all sides, the Court is persuaded to reverse the Magistrate Judge's Order on the
          grounds that it impermissibly requires defendants to create new data which does not now
          exist. A party cannot be compelled to create, or cause to be created, new documents
          solely for their production. Federal Rule of Civil Procedure Rule 34 requires only that a
          party produce documents that are already in existence. Alexander v. FBI (D.D.C. 2000)
          194 F.R.D. 305, 310.

          …In order to gather information from customers about “what works are copied, stored,
          viewed with commercials omitted, or distributed to third parties with the ReplayTV4000
          [and] when each of those events took place,” defendants would be required to undertake a
          major software development effort, incur substantial expense, and spend approximately
          four months doing so.

          It is evident to the Court, based on Pignon's declaration, that the information sought by
          plaintiffs is not now and never has been in existence. The Order requiring its production
          is, therefore, contrary to law.

   Paramount Pictures Corp. v. Replay TV, 2002 U.S. Dist. LEXIS 28126, at *8-10 (C.D. Cal. May

   30, 2002).

          Other courts have similarly held that where electronic data was ephemeral or would

   otherwise require a litigant to undertake steps to create stored versions of the data that the party

   had not previously created, that the party could not be compelled to do so. See, e.g., Louis

   Vuitton Malletier v. Dooney & Bourke, Inc., 2006 U.S. Dist. LEXIS 96796, at *7-8 (S.D.N.Y.

   Dec. 22, 2006)(refusing to sanction defendant for failing to institute procedure to log chat room

   transcripts, holding that “This set of circumstances is a far cry from the sort of failure to retain

   and search for e-mails that has recently been the subject of much judicial scrutiny and the

   issuance of a new provision in the federal rules of civil procedure governing e-discovery. Indeed,

   it is more akin to a demand that a party to a litigation install a system to monitor and record

   phone calls coming in to its office on the hypothesis that some of them may contain relevant

   information. There is no such requirement, and in this case no indication that defendant acted

   improperly in this regard”); Convolve, Inc. v. Compaq Comput. Corp., 223 F.R.D. 162, 176-77

                                                     14
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 15 of 22 PageID# 1574




   (S.D.N.Y. 2004)(holding that a defendant in intellectual property case was not required to

   screen-print or save ephemeral data that it would not otherwise save, deeming such efforts to be

   “heroic efforts far beyond those consistent with Seagate's regular course of business. To be sure,

   as part of a litigation hold, a company may be required to cease deleting e-mails, and so disrupt

   its normal document destruction protocol. But e-mails, at least, normally have some semi-

   permanent existence. They are transmitted to others, stored in files, and are recoverable as active

   data until deleted, either deliberately or as a consequence of automatic purging. By contrast, the

   data at issue here are ephemeral. They exist only until the tuning engineer makes the next

   adjustment, and then the document changes. No business purpose ever dictated that they be

   retained, even briefly”); Williams v. Unitedhealth Grp., 2020 U.S. Dist. LEXIS 16906 (D. Kan.

   Feb. 3, 2020)(finding that defendant did not violate preservation or production obligations by

   configuring its Cisco Jabber instant messaging system to not retain instant messages); King v.

   Catholic Health Initiatives, 2019 U.S. Dist. LEXIS 211360, at *15-16 (D. Neb. Dec. 9,

   2019)(holding that defendant did not have a preservation or production obligation relating to

   instant messages generated by Microsoft Lync instant messaging system that was configured not

   to retain instant messages); Tener v. Cremer, 89 A.D.3d 75, 80-81 (App. Div. 1st Dept.,

   2011)(“some federal courts have suggested strict limits on the discovery of specific types of data

   that are typically overwritten or ephemeral. For example, the Seventh Circuit Electronic

   Discovery Pilot Program has adopted several ‘principles’ to guide litigants through the discovery

   of ESI. In particular, principle 2.04 governing the scope of preservation states that certain

   categories of ESI ‘generally are not discoverable in most cases.’ …These categories include:

   …(2) random access memory (RAM) or other ephemeral data…(6) other forms of ESI whose

   preservation requires extraordinary affirmative measures that are not utilized in the ordinary



                                                   15
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 16 of 22 PageID# 1575




   course of business”); Butler v. Portland Gen. Elec. Co., 1990 U.S. Dist. LEXIS 1630, at *2-4 (D.

   Or. Feb. 9, 1990)(denying motion to compel based on defendant’s representation that it would

   have to “create a new computer program in order to produce further information responsive to

   Request No. 3,” holding “As the law does not require a party to prepare or create a document in

   response to a discovery request, the motion to compel is denied as to Request No. 3.”)

          Although the Magistrate recognized the difference between ordering a party to suspend a

   routine practice of destroying data that already existed and was stored in file that would continue

   to exist absent the party’s destruction policies and ordering a party to start creating permanent

   data logs that would not otherwise exist and which the party had never before created, she

   dismissed such a difference as immaterial. It is not. It is precisely the place at which the law

   draws the line. Obliteration of that line will have consequences not only in this case, but in every

   case where a litigant could create materials for discovery purposes if ordered by a court. If the

   Magistrate’s Order were to stand, there is no practical reason why future litigants can’t be

   ordered to start recording every digital phone call or Zoom call.

          Indeed, since the rules concerning ESI are only supposed to put electronic information on

   the same footing as non-electronic information, why stop there? Surely, every (relevant)

   conversation that a party has is temporarily “stored” in that person’s “RAM” (i.e., memory).

   Why not, then, a “preservation” order that requires a party to immediately transcribe such

   conversations into a more permanent form so that such transcriptions can be available for

   production in discovery? By the same reasoning, such an order would not be “creating” new

   data, simply requiring a party to preserve such data in a more permanent fashion. And, although

   such an order seems far-fetched, so too does the order entered here which requires a party to

   create permanent files that he never previously created.



                                                   16
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 17 of 22 PageID# 1576




          In their motion, however, Plaintiffs cited Columbia Pictures, Inc. v. Bunnell, 245 F.R.D.

   443 (C.D. Cal. 2007), a case in which a district court found that it appropriate to order a

   defendant to preserve server data stored temporarily in a computer’s RAM for production in

   discovery. The Columbia Pictures decision has been described by some commentators as

   “controversial” and “dangerous.” See Exhibits 6 and 7, respectively. In a subsequent amicus

   brief, the Electronic Frontier Foundation, the Center for Democracy & Technology, and Public

   Knowledge explained the dangers of the Columbia Pictures decision this way:

          At least before the Server Log Data Order issued, no litigant would assume that erasing a
          whiteboard might violate a duty of preservation. Similarly, no court would ask a litigant
          to record all telephone calls, to videotape all staff meetings, or to outfit every potential
          witness with a GPS tracking device in order to create a record of their locations at every
          moment. To be sure, objections based on burden, privacy, and attenuated relevance could
          be raised in those hypothetical situations. But the more basic point is that discovery
          simply does not reach such ephemera, even if highly relevant and easily collected
          (snapping photos of whiteboards is simple; many digital telephone systems can readily be
          configured to record calls; inexpensive video cameras now have massive storage
          capabilities; free programs allow one to track location via GPS features built into many
          modern cell phones). Yet that type of discovery is precisely what the Server Log Data
          Order contemplates, solely because the electronic equivalent of such ephemeral
          communications will necessarily involve the creation of a temporary snapshot that could,
          in theory, be preserved.

          … If RAM is ESI, then it follows that an accident of technological fate can have drastic
          and unexpected results on the scope of discovery in a case. For example, calls made over
          digital business phone systems, which are commonplace today, or via Voice over Internet
          Protocol (“VoIP”) technology, a method of routing voice signals over the Internet,
          necessarily pass temporarily through RAM and could be retained through the use of
          simple software designed to log them. Under the reasoning of the Server Log Data Order,
          every call made on a digital phone system must be recorded by a party subject to a
          “litigation hold,” while calls made using analog phone systems need not. Similarly, a
          security system using digital video cameras would create voluminous quantities of ESI,
          while an analog system would not. Surely a decision about the technology used to
          implement these sorts of systems should not have these effects. See FED. R. CIV. P.
          34(a) advisory committee’s note (discovery of electronically stored information should
          “stand[] on equal footing” with traditional discovery).

   Exhibit 8, pp. 8-9; 15.




                                                    17
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 18 of 22 PageID# 1577




          In short, Columbia Pictures stands as a “controversial” and “dangerous” outlier case

   which this Court is not bound by and which it should not follow here. Indeed, as the Electronic

   Frontier Foundation, the Center for Democracy & Technology point out, Orders such as the one

   at issue here are a genie that cannot be put back into the bottle once they are let out.

          III.    The Magistrate’s Order Requires Mr. Kurbanov to Choose Between Compliance
                  With the Court’s Order, On The One Hand, And Compliance With The Laws of
                  the Countries in Which the Websites Are Accessed, On The Other.

          Finally, as noted above, the Magistrate’s order requiring Mr. Kurbanov to preserve and

   produce the data requested by Plaintiffs presents Mr. Kurbanov with a Hobson’s choice: he can

   either comply this Court’s order, which would require him to violate the laws of other countries

   and/or put the Websites’ users at risk or he can defy the Magistrate’s order and risk a finding of

   contempt. It is not a position that this Court should force upon a foreign individual who has to

   contend with the ramifications of such data collection in other countries.

          For example, the Websites are operated out of Russia, with servers located in Germany.

   As Mr. Kurbanov explains in his accompanying declaration, one fear that he has is that, if he

   were to store and retain the information sought by the Plaintiffs, “the Russian authorities might

   have the right to seize and inspect the Websites’ business records, which would include Access

   Logs, URL records, and/or audio files, if the Websites were to maintain them. I fear that if any

   of the Websites’ users were to have downloaded what Russia considers to be dissident material,

   or material that the Russian government otherwise finds objectionable, that the Russian

   government could locate a Website user and possibly subject that user to an unfavorable and

   unfair criminal or civil proceeding.” Kurbanov Decl., ¶13. This fear is well-justified as, in July

   of 2018, Russia enacted new laws relating to internet data that could indeed require Mr.

   Kurbanov to provide Russian authorities with stored data concerning Russian individuals,



                                                    18
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 19 of 22 PageID# 1578




   particularly those that might be identifiable by IP address. See “Yarovaya Law and new data

   storage requirements for online data distributors,” attached hereto as Exhibit 9.

          Similarly, if Mr. Kurbanov were to comply with the Magistrate’s order, he would likely

   violate the laws of Germany, where the Websites’ servers are located. See, e.g., “Online Privacy

   Law: Germany,” Library of Congress, attached hereto as Exhibit 10, pp. 1, 3 (“Germany

   generally prohibits the collection and use of personal data unless the law specifically permits this

   or the data subject has given his or her informed consent. German law also follows the Directives

   on issues relating to rights and remedies of data subjects, security requirements, restrictions on

   location data, minimization of data, and safeguards against transmitting personal data to third

   countries with lesser standards of protection. … There has been much discussion of whether IP

   addresses are personal data, and the majority opinion considers them to be always personal data

   when they are fixed IP addresses that identify a specific computer. If they are movable IP

   addresses that are assigned by the access provider every time the user logs in, then they are

   personal data only if the service provider has enough information to actually identify the user,

   which will usually be the case.”).

          At the hearing, the Magistrate put aside Russian and German privacy concerns stating

   that she believed that such concerns were “waived” by the site’s users because of the websites’

   terms of use, which permit the websites to collect information and because Mr. Kurbanov would

   be acting pursuant to an Order of this Court. Transcript, pp. 15, 25. The concerns cannot,

   however, be so easily brushed aside. First, with respect to the Russian data collection laws, the

   websites’ Terms of Service were written before Russia enacted its new data protection laws.

   More to the point, although the Terms of Service may permit the Websites to collect such data, it

   has not in reality done so. And, although it may be true that the Terms of Service protect the



                                                    19
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 20 of 22 PageID# 1579




   Websites from legal liability, that would be cold comfort if the Russian government were to use

   the collected data to target individuals in Russia who have used the Websites. The Magistrate’s

   Order also gave short shrift to the incredibly-stringent German privacy laws described by the

   Library of Congress in Exhibit 10. According to the Library of Congress, although German law

   does allow users to consent to the use of their data (including their IP address):

            Consent may be given electronically, provided the data controller ensures that the user of
            the service declares his consent knowingly and unambiguously, the consent is being
            recorded, the user may view his consent declaration at any time, and the user may revoke
            consent at any time with effect for the future.

            In addition, it is clear that German Law treats the transmittal of data to a non-EU country

   such as the United States (which does not have as stringent data protection laws) differently than

   transmittal of data within the EU:

            On the transmittal of data to other countries, Germany also differentiates between
            recipient countries that are EU or EEA members and third countries. Transfers to the
            latter generally require assurances that the third country has an EU-compatible standard
            of data privacy.

            In short, the Terms of Service may not actually provide the Websites with protection in

   connection with the preservation and production of data as contemplated by the Magistrate’s

   Order.

            Similarly, the 200+ other countries which make up more than 90% of the website’s users

   will each have their own data privacy laws which could be implicated by the Magistrate’s Order.

   Mr. Kurbanov should not be put in the position of violating the laws of untold numbers of

   countries (or the rights of users from those countries) by virtue of an order in a civil case in a

   country to makes up less than 10% of the traffic to the Websites.




                                                     20
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 21 of 22 PageID# 1580




                                               Conclusion

            For the reasons stated hereinabove, the Magistrate’s Order of June 25, 2021 should be set

   aside.

   Dated: July 2, 2021

   Respectfully Submitted:
    /s/ Jeffrey H. Geiger
    Jeffrey H. Geiger (VSB No. 40163)
    SANDS ANDERSON PC
    1111 E. Main Street, Suite 2400
    Bank of America Plaza
    P.O. Box 1998 (23218)
    Richmond, Virginia 23218-1998
    Telephone: (804) 783-7248
    Facsimile: (804) 783-7291
    jgeiger@sandsanderson.com

    /s/ Valentin Gurvits
    Valentin D. Gurvits (pro hac vice)
    Matthew Shayefar (pro hac vice)
    BOSTON LAW GROUP, PC
    825 Beacon Street, Suite 20
    Newton Centre, Massachusetts 02459
    Telephone: 617-928-1804
    Facsimile: 617-928-1802
    vgurvits@bostonlawgroup.com
    matt@bostonlawgroup.com

    /s/ Evan Fray-Witzer
    Evan Fray-Witzer (pro hac vice)
    CIAMPA FRAY-WITZER, LLP
    20 Park Plaza, Suite 505
    Boston, Massachusetts 02116
    Telephone: 617-426-0000
    Facsimile: 617-423-4855
    Evan@CFWLegal.com

    Attorneys for Defendant




                                                   21
Case 1:18-cv-00957-CMH-TCB Document 108 Filed 07/02/21 Page 22 of 22 PageID# 1581




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 2nd day of July, 2021, I electronically filed the foregoing with

   the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   to the following:

          Scott A. Zebrak, Esquire
          Matthew J. Oppenheim, Esquire
          Lucy Grace D. Noyola, Esquire
          Kellyn M. Goler, Esquire
          Oppenheim + Zebrak, LLP
          4530 Wisconsin Avenue, NW, 5th Floor
          Washington, DC 20016
          Email: scott@oandzlaw.com
                 matt@oandzlaw.com
                 lucy@oandzlaw.com
                 kellyn@oandzlaw.com
          Counsel for Plaintiffs



                                                        /s/ Jeffrey H. Geiger
                                                        Jeffrey H. Geiger




                                                   22
